DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation includes a typo.  “second inner pace” should be “second inner space”.  Appropriate correction is required.
The claims also include element reference numbers which should be deleted from the claims.  Appropriate correction is required.
Examiner notes
The claim limitations contain extensive functional language and intended use clauses.  It is noted that these limitations are accorded limited patentable weight absent a required corresponding structural limitation.  For example, in claim 1 “the storage box storing the commonly used pedicure tools” does not provide any structural limit beyond a simple box shape.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The claims contain many antecedent basis errors which 
Claim 1
“the battery bank” lacks antecedent basis.  Correction is required.
“the cosmetic containers” lacks antecedent basis.  Correction is required.

Claim 5
“the coupling tabs” lacks antecedent basis.  Correction is required.

Claim 9
“the grooves” lacks antecedent basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,832,688 (“Rivera”) in view of U.S. Patent Pub. 2008/0296447 (“Peterson”).
Claim 1
Rivera discloses a nail and foot care apparatus 100 comprising: a footrest, the footrest having a top, a bottom, a first end a second end and a side slots, wherein the top of the footrest is configured to hold a heel of a foot substantially near the first end of the footrest, supported by heel rest, wherein toes of the foot substantially near the second end of the footrest and the bottom 
Rivera discloses a height adjustable top but does not appear to explicitly disclose a first leg set and a second leg set, and wherein the first leg has a height adjustable coupling with height adjusting device of the footrest, wherein the second leg set is pivotally couple to the footrest, further the first leg set 210 and second leg set 220, are hingedly coupled together, to make a crossed leg support stand to make it foldable and hold the footrest firmly, resting on the surface.
Peterson discloses pedicure pedestal including first and second leg sets which are pivotally coupled to a footrest and hingedly coupled together (Fig. 1A).
Peterson, into the device of Rivera, such that first leg set and a second leg set, and wherein the first leg has a height adjustable coupling with height adjusting device of the footrest, wherein the second leg set is pivotally couple to the footrest, further the first leg set 210 and second leg set 220, are hingedly coupled together, to make a crossed leg support stand to make it foldable and hold the footrest firmly, resting on the surface, for the purpose of providing a more narrow profile for storage (Peterson, paragraph [0006]).

Claim 2
Rivera in view of Peterson discloses the footrest of claim 1, wherein, the side slots are provided with one or more openings to insert the some of the commonly used pedicure tools for easy access while maintaining the foot (Rivera, Figs. 2 and 3).  

Claim 4
Rivera in view of Peterson discloses the footrest and the tray of claim 1, wherein the second end of the footrest is removably coupled to the first end of the tray, creating continuous platform, such that the nail and cuticle clippings fall in first inner space of the tray, which is cleanable by decoupling with footrest (Rivera, col. 3, lns 21-29, removably disposed support member).  


Claim 6
Rivera in view of Peterson discloses the tray of claim 1, wherein the second inner space is provided with one or more cosmetic holder spaces with flexible gripper ribs, configured to hold the cosmetic containers of different sizes, firmly and upright (Rivera, padded liners 25).  

Claim 7
Rivera in view of Peterson discloses the support stand of claim 1, wherein the first leg set is being taller than the second leg set, creating an inherent tilt of the footrest, enabling easy access to toes of the feet, the second end of the footrest being at a great height than the first end of the footrest (Peterson, Fig. 1D).  

Claim 8
Rivera in view of Peterson discloses the support stand of claim 1, wherein the legs are of telescopic design, configured for additional height and tilted adjustment when in use, and reclined to shorter length in storage position, making the nail and foot care apparatus compact and easy portability (Peterson, Fig. 1D, paragraph [0006]).

Claim 9
Rivera in view of Peterson discloses the footrest of claim 1, wherein the grooves are provided in one or more height adjusting devices are configured to adjust both the height and tilt of the footrest, when the first leg brazing being moved from one grove to another of the height adjusting devices (Peterson, notches 18a).  

Claim 10
Rivera in view of Peterson discloses the tray of claim 1, wherein the battery bank slots are provided with one or more ribs, to hold the battery banks firmly, so that the battery banks do not slide back to the floor when the nail and foot care apparatus is being used (Rivera, padded liners 25).  

Claim 11
Rivera in view of Peterson discloses the tray of claim 1, wherein the battery bank is provided with one or more power outlets to supply the power to light, fan, electric powered pedicure tools (Rivera, power source 43 also includes a battery powering LEDs)  

Claim 12
Rivera in view of Peterson discloses the footrest and the tray of claim 1, where in the second end of the footrest is optionally, pivotally coupled with first end the tray, enabling the footrest and the tray foldable, during storage (Peterson, Fig. 1B, paragraph [0006]). 

Claim 13
Rivera in view of Peterson discloses the footrest of claim 1, wherein the heel rest, optionally pivotably connected with first end of the footrest and the heel rest is optionally foldable (Peterson, Fig. 1B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,832,688 (“Rivera”) in view of U.S. Patent Pub. 2008/0296447 (“Peterson”), further in view of U.S. Patent No. 11,103,042 (“Smith”).
Claim 3
Rivera in view of Peterson discloses the footrest of claim 1.
Rivera in view of Peterson does not appear to explicitly disclose wherein, the top of the footrest is provided with one or more soft pads for comfort as well as curvy grooves to avoid inadvertent movement of the foot.  	
Smith discloses using an anti slip padded member to secure the foot (anti slip pad 47).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a soft anti slip pad, as disclosed by Smith, into the device of Rivera in view of Peterson, for the purpose of securing the user’s foot to the station.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,832,688 (“Rivera”) in view of U.S. Patent Pub. 2008/0296447 (“Peterson”), further in view of U.S. Patent Pub. 2018/0344000 (“Humphrey”).
Claim 5
Rivera in view of Peterson discloses the coupling of footrest and the tray of claim 4.
Rivera in view of Peterson does not appear to explicitly disclose wherein the coupling tabs are adjustable to change the overall combined length of the footrest and the tray, to accommodate the foot of different lengths.  
Humphrey discloses adjusting a length of the footrest (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an adjustable foot rest, as disclosed by Humphrey, into the device of Rivera in view of Peterson, such that the coupling tabs are Humphrey, paragraph [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853